Citation Nr: 1400896	
Decision Date: 01/09/14    Archive Date: 01/23/14	

DOCKET NO.  08-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the residuals of neck injury.

2.  Entitlement to service connection for the residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and H.D.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1983, with additional unverified service in the United States Army Reserves from 1984 to 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Based on a review of the file, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for posttraumatic stress disorder, a right knee disability, and hypertension.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed neck and low back disabilities.  In pertinent part, it is argued that the Veteran's current low back and neck problems are the result of a motor vehicle accident in 1990/1991, at which time the 2 1/2-ton truck in which the Veteran was riding struck a civilian vehicle.  

In that regard, a review of service treatment records discloses that, during the period from 1976 to 1983, the Veteran received treatment on multiple occasions for various neck and/or low back related complaints.  However, those same records make it clear that the Veteran declined to undergo a service separation examination.  Significantly, at the time of a service medical examination performed for the purpose of the Veteran's entry into the United States Army Reserves in December 1984, there was noted the presence of scoliosis of the spine.  However, a subsequent service medical examination in January 1989 showed no pathology of the Veteran's neck or lower back.  

The Veteran has argued that his current low back and neck problems are the result of a motor vehicle accident which reportedly occurred in the context of a military convoy on the way to a period of active duty for training at Fort Dix, New Jersey.  However, despite attempts on the part of the RO, no "Line of Duty" determination has been obtained documenting that incident.  Nor does the record contain the Veteran's Social Security Administration records, notwithstanding the fact that, based on the evidence of record, the Veteran is currently in receipt of Social Security disability benefits.  Significantly, where (as in this case), VA has actual notice that the Veteran is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Board observes that, in July 2012, the Veteran underwent a VA Compensation and Pension examination of the thoracolumbar spine, at which time there were noted pathologies of both the cervical and lumbosacral spine.  However, at that time, no opinion was offered as to the relationship, if any, between the Veteran's neck and low back pathologies and his active military service.  Such an opinion is necessary prior to a final adjudication of the Veteran's current claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate facility of United States Army Reserves, as well as the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's service, to include a classification as to whether the service was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, et cetera).  

Following receipt of the aforementioned verification, the AMC/RO should attempt to obtain any and all additional service records, to include service treatment records and any "Line of Duty" determinations, associated with those periods of service.  If the AMC/RO cannot locate the aforementioned federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO should then contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2012, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records must be documented in the claims file.  If the AMC/RO cannot obtain such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain why further attempts to locate or obtain any government records would be futile.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed disabilities of the cervical and lumbar spines.  The AMC/RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable disorders of the neck and/or low back, and, if so, whether such disorders as least as likely as not had their origin during, or are in some way the result of, a period or periods of active military service, to include both active and inactive duty for training.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in his report that the claims file, as well as Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.




5.  The AMC/RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

6.  The AMC/RO should then readjudicate the Veteran's claims for service connection for the residuals of injuries to his neck and low back.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in April 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




	                  _________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



